                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        DEBRA SWEENEY,
                                   8                                                       Case No. 5:18-cv-04848-EJD
                                                       Plaintiff,
                                   9                                                       GRANTING IN PART AND DENYING
                                                v.                                         IN PART DEFENDANT'S MOTION TO
                                  10                                                       (I) COMPEL ARBITRATION AND (II)
                                        TRACTOR SUPPLY COMPANY,                            DISMISS ACTION, OR
                                  11                                                       ALTERNATIVELY DISMISS
                                                       Defendant.                          PLAINTIFF'S CLASS ACTION CLAIMS
                                  12                                                       AND STAY CASE
Northern District of California
 United States District Court




                                  13                                                       Re: Dkt. No. 13

                                  14           Presently before the Court is a Motion to Compel Arbitration and to Dismiss filed by

                                  15   Defendant Tractor Supply Company (“TSC”). Plaintiff Debra Sweeney filed a class action

                                  16   complaint against TSC, her former employer, in Santa Clara Superior Court, and TSC

                                  17   subsequently removed the litigation to federal court. Sweeney seeks to represent a class of

                                  18   similarly situated individuals harmed by TSC’s alleged failure include their nondiscretionary

                                  19   bonuses in its calculation of their overtime pay. Under Civil Local Rule 7-1(b), the Court finds

                                  20   this motion suitable for consideration without oral argument. Having considered the Parties’

                                  21   papers, the Court grants the motion to compel, and grants in part and denies in part the motion to

                                  22   dismiss. The action is stayed pending the arbitration.

                                  23      I.      BACKGROUND

                                  24           Sweeney worked as an hourly, non-exempt employee at a TSC store in Santa Clara County

                                  25   from around early April 2017 until late June 2018. Compl. ¶¶ 7-8. TSC is a retailer of farm and

                                  26   ranch equipment, livestock and pet products, home improvement tools, and sporting goods.

                                  27   Compl. ¶ 10. She, like other non-exempt employees, routinely received nondiscretionary

                                  28   Case No.: 5:18-cv-04848-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                        1
                                   1   remuneration, including Store Bonuses, in addition to her hourly wage. Compl. ¶ 24. She alleges

                                   2   that her overtime rate of pay did not include her Store Bonuses with her hourly wage in its

                                   3   calculations, and that her wage statements inaccurately identified her overtime pay rate, and gross

                                   4   and net wages. Id. The omission of the Store Bonuses, she alleges, deprived her of the actual rate

                                   5   of overtime pay due to her. Id. She further alleges that when her employment ended, TSC failed

                                   6   to pay her overtime wage that it owed her. Id.

                                   7          When Sweeney began working at TSC, she completed its onboarding process, which

                                   8   included filling out and executing a number of forms through a computerized, interactive system.

                                   9   See Dkt. 15 (“Williamson Decl.”) ¶¶ 4, 7. Sweeney, like other new hires, was able to pause the

                                  10   onboarding process by logging out and then logging back in to resume the process at a later time.

                                  11   Id. ¶ 10. This process included reviewing and agreeing to TSC’s California Arbitration

                                  12   Agreement. Id. ¶ 4; Williamson Decl. Ex. D (the “Agreement”). The interactive system presented
Northern District of California
 United States District Court




                                  13   the Agreement to Sweeney in a text box with a bar to scroll through its 17 paragraphs.

                                  14   Williamson Decl. ¶ 8. At the bottom of the text box, she was presented with the following: “By

                                  15   clicking ‘I Agree’ below and entering the last 4 digits of my Social Security Number, and clicking

                                  16   ‘Submit,’ I am electronically signing and agreeing to the Arbitration Agreement, and agree that

                                  17   my electronic signature is as valid as my hand-written signature.” Id. The Agreement was “a

                                  18   mandatory term of continued employment,” i.e., she had to accept the Agreement to work for

                                  19   TSC. Agreement ¶ 16. The onboarding system did not allow prospective employees, like

                                  20   Sweeney, to comment on or negotiate the terms of the Agreement. Williamson Decl. Ex. C. On

                                  21   March 11, 2017, Sweeney assented to the Agreement by clicking “I Agree,” and entering her

                                  22   name, the last four digits of her Social Security Number and the date. Williamson Decl. ¶ 9.

                                  23   Sweeney does not dispute that she executed the Agreement.

                                  24          The Agreement provides that “any and all claims or disputes” between TSC and its

                                  25   employees are subject to arbitration. Agreement ¶ 1. It specifically covers “claims for wages,

                                  26   overtime, bonuses, or other compensation due.” Id. Arbitration under the Agreement will be

                                  27   administered by an agency agreed upon by the parties, or, if they cannot agree, then by National

                                  28   Case No.: 5:18-cv-04848-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                        2
                                   1   Arbitration and Mediation (“NAM”), and it will be governed by NAM’s Employment Rules and

                                   2   Procedures. Id. ¶ 3. The agreement later states that “[a]propriate limitations on discovery and any

                                   3   rights to additional discovery shall be governed by the Rules of JAMS or the rules of the

                                   4   administering agency selected by the parties.” Id. ¶ 8. It specifically provides that parties may

                                   5   subpoena witnesses and documents. Id. ¶ 10.

                                   6            The Agreement states in bold text, “The parties hereto acknowledge that, by entering into

                                   7   this Agreement, they are waiving their rights to a judicial forum for the determination of any

                                   8   covered Claims or disputes.” Agreement. ¶ 17. Under the Agreement, “[t]he Arbitrator shall be

                                   9   an attorney or former judge with substantial experience in deciding employment disputes.” Id.

                                  10   ¶ 4. The arbitrator has “the sole and exclusive authority to resolve all Claims between Employer

                                  11   and Employee.” Id. ¶ 5. Substantively, arbitrations will be governed by the state and/or federal

                                  12   law that would apply to a judicial action in same state where the arbitration takes place. Id. The
Northern District of California
 United States District Court




                                  13   arbitrator is able to award any type of legal or equitable relief that would be available in court,

                                  14   including punitive damages if/when appropriate. Id. The arbitrator is required to provide a

                                  15   “reasoned, written decision and award” that includes the findings and conclusions providing the

                                  16   bases for the award. Id. ¶ 14. The decision and award are subject to “confirmation, correction, or

                                  17   vacation” as per the Federal Arbitration Act (“FAA”). Id.

                                  18            TSC agrees to pay the costs of the arbitration. Id. ¶ 15. TSC may “modif[y] or

                                  19   terminate[]” the Agreement “upon thirty (30) days written notice to Employee.” Id. ¶ 16. “Any

                                  20   modifications or termination shall be prospective only and shall not apply to any claims that have

                                  21   accrued, are pending in arbitration, or of which the Employer has been given notice by Employee

                                  22   prior to the effective date of the modification or termination.” Id.

                                  23      II.      Motion to Compel Arbitration

                                  24            Sweeney does not contest that she signed the Agreement or that her claims lay within the

                                  25   scope of the Agreement. Rather, she challenges the Agreement itself, contending that (1) it is not

                                  26   valid because TSC did not sign it, (2) that it is procedurally unconscionable, and (3) that it is

                                  27   substantively unconscionable because it is ambiguous as to the rules that govern discovery, it does

                                  28   Case No.: 5:18-cv-04848-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                        3
                                   1   not provide for sufficient discovery and it is not bilateral.

                                   2              a. Legal Standard

                                   3          The FAA provides that “[a] party aggrieved by the alleged failure, neglect, or refusal of

                                   4   another to arbitrate under a written agreement for arbitration may petition any United States

                                   5   district court which, save for such agreement, would have jurisdiction . . . for an order directing

                                   6   that such arbitration proceed in the manner provided for in such agreement.” 9 U.S.C. § 4. The

                                   7   FAA “sets forth a policy favoring arbitration agreements and establishes that a written arbitration

                                   8   agreement is ‘valid, irrevocable, and enforceable.’” Heredia v. Sunrise Senior Living LLC, 2018

                                   9   WL 5734617, at *2 (N.D. Cal. Oct. 31, 2018) (quoting 9 U.S.C. § 2). “By its terms, the Act

                                  10   ‘leaves no place for the exercise of discretion by a district court, but instead mandates that district

                                  11   courts shall direct the parties to proceed to arbitration on issues as to which an arbitration

                                  12   agreement has been signed.’” Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130
Northern District of California
 United States District Court




                                  13   (9th Cir. 2000) (quoting Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 218 (1985)). “The

                                  14   court’s role under the Act is therefore limited to determining (1) whether a valid agreement to

                                  15   arbitrate exists and, if it does, (2) whether the agreement encompasses the dispute at issue. If the

                                  16   response is affirmative on both counts, then the Act requires the court to enforce the arbitration

                                  17   agreement in accordance with its terms.” Id.

                                  18          When assessing whether an arbitration agreement is valid, “generally applicable contract

                                  19   defenses, such as fraud, duress, or unconscionability, may be applied . . . without contravening

                                  20   § 2.” Heredia v. Sunrise Senior Living LLC, 2018 WL 5734617, at *2 (N.D. Cal. Oct. 31, 2018)

                                  21   (citing Doctor’s Assoc., Inc. v. Casarotto, 517 U.S. 681, 687 (1996)). Thus, the “state-law

                                  22   principles that govern the formation of contracts” apply to this analysis. Pokorny v. Quixtar, Inc.,

                                  23   601 F.3d 987, 994 (9th Cir. 2010) (citations omitted). “In a motion to compel arbitration, the

                                  24   party seeking arbitration bears the burden of proving the existence of an arbitration agreement by a

                                  25   preponderance of the evidence, and the party opposing arbitration bears the burden of proving by a

                                  26   preponderance of the evidence any defense, such as unconscionability.” Serafin v. Balco

                                  27   Properties Ltd., LLC, 235 Cal. App. 4th 165, 172-73 (2015). Further, the FAA allows a court to

                                  28   Case No.: 5:18-cv-04848-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                        4
                                   1   strike or limit an arbitration agreement where “such grounds exist at law or in equity for the

                                   2   revocation of any contract.” Tompkins v. 23andMe, Inc., 840 F.3d 1016, 1022 (9th Cir. 2016)

                                   3   (citing 9 USC § 2).

                                   4              b. TSC Did Not Sign the Agreement

                                   5          The Court finds that Sweeney’s first argument, that the Agreement is not enforceable

                                   6   because TSC did not sign it, lacks merit. Chico v. Hilton Worldwide, Inc., 2014 WL 5088240, at

                                   7   *7 (C.D. Cal. Oct. 7, 2014). She contends that the Agreement only provided space for her to sign,

                                   8   and that TSC has not indicated its intent to be bound. Thus, her argument goes, if she sought to

                                   9   sue TSC, TSC could argue that it is not bound by the Agreement. Sweeney provides no legal

                                  10   authority supporting her position. The Agreement sufficiently indicates TSC’s intent to be bound.

                                  11   The Agreement is provided to job applicants through an email from the address “Tractor Supply

                                  12   Company Talent Acquisition.” Ex. B; see Williamson Decl. ¶ 6. The Agreement is part of the
Northern District of California
 United States District Court




                                  13   onboarding process for TSC’s new employees. See Ex. B; Williamson Decl. ¶ 6, see generally

                                  14   Agreement. And the Agreement itself explicitly states that it applies to both TSC and its

                                  15   employees. The first sentence of the Agreement states: “Tractor Supply Company . . . and the

                                  16   employee . . . agree as follows.” Agreement at p. 1. The first sentence of the first substantive

                                  17   paragraph provides, “Employer and Employee mutually consent to the final resolution by binding

                                  18   arbitration of any and all claims or disputes Employer may have against or with the Employee,

                                  19   and/or Employee may have against or with Employer.” Agreement ¶ 1. Courts that have

                                  20   considered similar arbitration contracts have found that the lack of the employer’s written

                                  21   signature does not render the contract unenforceable. See, e.g., Chico, 2014 WL 5088240 at *7;

                                  22   Lara v. Onsite Health, Inc., 896 F. Supp. 2d 831, 844 (N.D. Cal. 2012); Cruise v. Kroger Co., 233

                                  23   Cal. App. 4th 390, 398-99 (2015). The Court finds that the Agreement is not invalid on these

                                  24   grounds.

                                  25              c. Unconscionability

                                  26          Sweeney contends that the Agreement is not enforceable because it is unconscionable

                                  27   under California law. “[U]nconscionability has both a procedural and a substantive element, the

                                  28   Case No.: 5:18-cv-04848-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                        5
                                   1   former focusing on oppression or surprise due to unequal bargaining power, the latter on overly

                                   2   harsh or one-sided results.” Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83,

                                   3   114 (2000) (quotations and alterations omitted). “Procedural unconscionability concerns the

                                   4   manner in which the contract was negotiated and the respective circumstances of the parties at that

                                   5   time, focusing on the level of oppression and surprise involved in the agreement.” Prasad v.

                                   6   Pinnacle Prop. Mgmt. Servs., LLC, 2018 WL 4599645, at *4 (N.D. Cal. Sept. 25, 2018) (quoting

                                   7   Chavarria v. Ralphs Grocery Co., 733 F.3d 916, 922 (9th Cir. 2013)). “Substantive

                                   8   unconscionability addresses the fairness of the term in dispute.” Id. (quoting Pokorny, Inc., 601

                                   9   F.3d at 997). “The focus of the inquiry is whether the term is one-sided and will have an overly

                                  10   harsh effect on the disadvantaged party,” so the mutuality of the contract is of “paramount

                                  11   consideration.” Id. Both procedural and substantive unconscionability must be “present in order

                                  12   for a court to exercise its discretion to refuse to enforce a contract or clause under the doctrine of
Northern District of California
 United States District Court




                                  13   unconscionability.” Armendariz, 24 Cal. 4th at 114. But they need not be present at equal levels.

                                  14   Rather, “the more substantively oppressive the contract term, the less evidence of procedural

                                  15   unconscionability is required to come to the conclusion that the term is unenforceable, and vice

                                  16   versa.” Id. The Court finds that the Agreement has a low degree of procedural unconscionability

                                  17   and that a single clause that is substantively unconscionable. This clause, though, is easily severed

                                  18   from the remainder of the Agreement. The Court, therefore, finds that the Agreement is not so

                                  19   unconscionable as to make it unenforceable.

                                  20                       i. Procedural Unconscionability

                                  21          Sweeney argues that the Agreement is procedurally unconscionable because it is an

                                  22   adhesion contract, presented to her as a condition of employment and on a take-it-or-leave it basis.

                                  23   The onboarding process did not give her the opportunity to comment on the Agreement or to

                                  24   negotiate any changes. Contracts of adhesion “contain a degree of procedural unconscionability

                                  25   even without any notable surprises, and bear within them the clear danger of oppression and

                                  26   overreaching.” Baltazar v. Forever 21, Inc., 62 Cal. 4th 1237, 1244 (2016). The California

                                  27   Supreme Court has instructed courts to be “particularly attuned to this danger in the employment

                                  28   Case No.: 5:18-cv-04848-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                        6
                                   1   setting, where economic pressure exerted by employers on all but the most sought-after employees

                                   2   may be particularly acute.” Id. Nonetheless, adhesion contracts “are indispensable facts of

                                   3   modern life that are generally enforced.” Id.

                                   4          When TSC emailed Sweeney the link to access the onboarding process, including the

                                   5   Agreement, the body of the email stated: “The next step in the process is to complete your

                                   6   onboarding forms. This is a time sensitive process, and any delay in completion may result in a

                                   7   delayed start date.” Williamson Decl. Ex. B. Sweeney contends that this statement supports her

                                   8   position. But, this statement did not impose any hard limits on how long Sweeney could review

                                   9   the Agreement prior to signing it. She was still able to pause the onboarding process and to

                                  10   review the Agreement for as long as she liked. The Court finds that this statement, at most,

                                  11   exhibits a slight indicium of procedural unconscionability.

                                  12          To the extent Sweeney argues that the Agreement is procedurally unconscionable because
Northern District of California
 United States District Court




                                  13   it did not attach copies of the arbitration rules that it incorporates by reference, the Court is not

                                  14   persuaded. Opp’n at 9-10 n.1. While a failure to attach incorporated rules to an arbitration

                                  15   agreement may be a factor supporting a finding of unconscionability, it is insufficient to support a

                                  16   finding of unconscionability on its own. Lane v. Francis Capital Mgmt. LLC, 224 Cal. App. 4th

                                  17   676, 690 (2014). Such an omission is unconscionable when “the failure would result in surprise to

                                  18   the party opposing arbitration.” Id. at 690-91 (collecting cases and distinguishing Harper v.

                                  19   Ultimo, 113 Cal. App. 4th 1402 (2003)). Sweeney does not contend that she was surprised by the

                                  20   selected arbitration rules. Moreover, as was the case in Lane, the arbitration rules incorporated

                                  21   here are easily found on the internet. Id. The NAM rules are linked in the text of the Agreement

                                  22   itself, and Sweeney’s opposition brief provides links to both the NAM rules and the JAMS rules.

                                  23   Agreement ¶ 3; Opp’n at 10 nn.2-3.

                                  24          In sum, the Court finds that Agreement contains a low degree of procedural

                                  25   unconscionability. Cf. Ferguson v. Countrywide Credit Indus., Inc., 298 F.3d 778, 783-84 (9th

                                  26   Cir. 2002). But, where, “as here, there is no other indication of oppression or surprise, the degree

                                  27   of procedural unconscionability of an adhesion agreement is low and the agreement will be

                                  28   Case No.: 5:18-cv-04848-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                        7
                                   1   enforceable unless the degree of substantive unconscionability is high.” Sepra v. California

                                   2   Surety Investigations, Inc., 215 Cal. App. 4th 695, 704 (2013) (citations omitted); see also

                                   3   Poublon v. C.H. Robinson Co., 846 F.3d 1251, 1261 (9th Cir. 2017). The Court now turns to

                                   4   whether the Agreement is substantively unconscionable.

                                   5                      ii. Substantive Unconscionability

                                   6          Sweeney raises three arguments that the Agreement is substantively unconscionable: (1)

                                   7   that the Agreement is ambiguous as to the rules that govern discovery, (2) that it does not provide

                                   8   for adequate discovery, and (3) that it is not bilateral. The Court first considers her arguments

                                   9   regarding discovery. She contends that the Agreement contradicts itself because it provides in one

                                  10   paragraph that the “arbitration shall be administered by National Arbitration and Mediation

                                  11   (NAM) and shall be governed by NAM’s Employment Rules and Procedures, unless those Rules

                                  12   conflict with the terms of this Agreement, in which case the terms of this Agreement shall
Northern District of California
 United States District Court




                                  13   control.” Agreement ¶ 3. But, later it provides that “[a]ppropriate limitations on discovery and

                                  14   any rights to additional discovery shall be governed by the Rules of JAMS or the rules of the

                                  15   administering agency selected by the parties.” Id. ¶ 8. Sweeney says that the JAMS discovery

                                  16   rules allow for each side to take a single deposition of the opposing party, but the NAM rules

                                  17   allow for three depositions. Compare JAMS Rule 17(b) with NAM Employment Rules &

                                  18   Procedures No. 11(B)(ii). She contends that this purported ambiguity is analogous to Harper,

                                  19   where the California Court of Appeal considered an arbitration agreement that selected a set of

                                  20   arbitration rules that were subject to change, and “it [was] unclear whether an arbitration would be

                                  21   conducted under the [selected] rules as of the time of contracting, or at the time of arbitration.”

                                  22   113 Cal. App. 4th at 1407. The Harper Court found that this ambiguity supported a finding of

                                  23   unconscionability because “[b]efore the main battle commenced in arbitration, there would be a

                                  24   preliminary fight over which set of arbitration rules governed—something which, at the very least,

                                  25   would add to the customer’s legal expense.” Id.

                                  26          But Harper is off point. There, the California Court of Appeal found the arbitration

                                  27   contract to be procedurally unconscionable. Id. Moreover, Sweeney does not argue that the NAM

                                  28   Case No.: 5:18-cv-04848-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                        8
                                   1   and JAMS rules are inconstant as was the case in Harper. Rather, she says that the Agreement

                                   2   itself is ambiguous as to which rules control. But the Agreement is not ambiguous. Paragraph 3

                                   3   provides that the arbitration shall be “administered by an administering agency agreed upon by the

                                   4   parties.” Agreement ¶ 3. This provision aligns with Paragraph 8 which notes that the parties may

                                   5   “select[]” the agency to administer the arbitration and then apply the discovery rules of that

                                   6   agency. Id. ¶ 8. Only if the parties fail to agree on an administering agency will NAM administer

                                   7   the arbitration and apply the NAM Employment Rules and Procedures—“unless those Rules

                                   8   conflict with the terms of [the] Agreement, in which case the terms of [the] Agreement shall

                                   9   control.” Agreement ¶ 3. By the terms of Paragraph 8, the Agreement selects the JAMS rules for

                                  10   discovery. Thus, Paragraph 3 and Paragraph 8 do not conflict, so there is no ambiguity. The

                                  11   Court finds that the Agreement is not substantively unconscionable for this reason.

                                  12          Sweeney further argues that the JAMS Rule 17(b) is substantively unconscionable for
Northern District of California
 United States District Court




                                  13   failing to provide adequate discovery. The Rule provides: “Each Party may take one deposition of

                                  14   an opposing Party or of one individual under the control of the opposing Party. . . . The necessity

                                  15   of additional depositions shall be determined by the Arbitrator based upon the reasonable need for

                                  16   the requested information, the availability of other discovery options and the burdensomeness of

                                  17   the request on the opposing Parties and the witness.” JAMS Rule 17(b). Sweeney argues that this

                                  18   unconscionably restricts her to a single deposition even though TSC, as her employer, will have

                                  19   more information regarding its policies and procedures than she. However, this Court, like other

                                  20   courts that have considered JAMS Rule 17(b) finds that it does not limit her to one deposition.

                                  21   Rather, it provides that each party may take at least one deposition while allowing the arbitrator to

                                  22   order additional depositions. Sanchez v. Gruma Corp., 2019 WL 1545186, at *8 (N.D. Cal. Apr.

                                  23   9, 2019); Pope v. Sonatype, Inc., 2015 WL 2174033, at *5 (N.D. Cal. May 8, 2015). Accordingly,

                                  24   the Court finds that Rule 17(b) provides for sufficient discovery under California law and is not

                                  25   unconscionable. Sanchez, 2019 WL 1545186, at *8; Pope, 2015 WL 2174033, at *5.

                                  26          Finally, the Court considers Sweeney’s argument that the Agreement is substantively

                                  27   unconscionable because it is not bilateral. Under California law, an arbitration agreement must

                                  28   Case No.: 5:18-cv-04848-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                        9
                                   1   exhibit a “modicum of bilaterality” so that it is not “unfairly one sided.” Armendariz, 24 Cal. 4th

                                   2   at 116. Sweeney challenges the amendment provision, which states that the Agreement “may be

                                   3   modified or terminated by Employer upon thirty (30) days written notice to Employee. Any

                                   4   modifications or termination shall be prospective only and shall not apply to any claims that have

                                   5   accrued, are pending in arbitration, or of which the Employer has been given notice by Employee

                                   6   prior to the effective date of the modification or termination.” Agreement ¶ 16. This provision of

                                   7   unilateral power to the employer is analogous to the modification provision at issue in Ingle v.

                                   8   Circuit City Stores, Inc., 328 F.3d 1165 (9th Cir. 2003). The Ninth Circuit found that provision to

                                   9   be substantively unconscionable, reasoning that “[a]lthough the agreement requires [the

                                  10   defendant] to provide exiguous notice to its employees of termination or any modification, such

                                  11   notice is trivial when there is no meaningful opportunity to negotiate the terms of the

                                  12   agreement. . . . [The defendant] proscribes an employee’s ability to consider and negotiate the
Northern District of California
 United States District Court




                                  13   terms of her contract.” Id. at 1179. The same reasoning applies here where TSC is obligated to

                                  14   provide its employees with notice of a modification, but its employees are powerless to halt or

                                  15   influence such a modification. The Court finds the modification provision of the Agreement to be

                                  16   unconscionable. See Prasad, 2018 WL 4599645, at *7.

                                  17             But, that does not mean that the entire Agreement is unenforceable. Rather, under

                                  18   California law, a court “may refuse to enforce the contract, or it may enforce the remainder of the

                                  19   contract without the unconscionable clause, or it may so limit the application of any

                                  20   unconscionable clause as to avoid any unconscionable result.” Prasad, 2018 WL 4599645, at *11

                                  21   (quoting Cal. Civ. Code § 1670.5(a)). “A court may ‘refuse to enforce the entire agreement’ only

                                  22   when it is ‘permeated’ by unconscionability.” Poublon, 846 F.3d at 1272 (quoting Armendariz, 24

                                  23   Cal. 4th at 122). The Agreement is not permeated with unconscionability. This Court will sever

                                  24   this unconscionable provision concerning modification and enforce the remainder of the

                                  25   Agreement. See Prasad, 2018 WL 4599645, at *12.

                                  26      III.      Motion to Dismiss

                                  27             The Court first considers whether Sweeney’s class claims should be dismissed. TSC

                                  28   Case No.: 5:18-cv-04848-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                       10
                                   1   moves the Court to dismiss Sweeney’s class claims because the Agreement provides that “neither

                                   2   [party] will pursue representative, class or collective claims on behalf of other persons or entities,

                                   3   including but not limited to current or former employees.” Agreement ¶ 5. Such class action

                                   4   waivers are enforceable under the FAA. Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1631, (2018);

                                   5   Iskanian v. CLS Transportation Los Angeles, LLC, 59 Cal. 4th 348, 366 (2014). Sweeney does

                                   6   not contest this argument. The Court finds the class action waiver to be valid, and compels

                                   7   Sweeney to arbitrate her claims on an individual basis.

                                   8            The Court now turns to whether to dismiss all of her claims under Rule 12(b)(1) because

                                   9   her claims are subject to the arbitration under the Agreement. The FAA provides that, when a

                                  10   party’s claims are subject to an arbitration agreement, the court “shall on application of one of the

                                  11   parties stay the trial of the action until such arbitration has been had.” 9 U.S.C. § 3 (emphasis

                                  12   added). In the Ninth Circuit, “notwithstanding the language of § 3, a district court may . . .
Northern District of California
 United States District Court




                                  13   dismiss [an action] outright when, as here, the court determines that all of the claims raised in the

                                  14   action are subject to arbitration.” Johnmohammadi v. Bloomingdale’s, Inc., 755 F.3d 1072, 1074

                                  15   (9th Cir. 2014). TSC requests that the Court—at minimum—stay this action, and also moves the

                                  16   Court to dismiss Sweeney’s individual claims under Rule 12(b)(1). While TSC persuasively

                                  17   argues that the Court could dismiss the individual claims, TSC does not show why the Court

                                  18   should. The Court sees no reason to depart from the plain language of the FAA. Magana v.

                                  19   DoorDash, Inc., 343 F. Supp. 3d 891, 902 (N.D. Cal. 2018). The Court denies TSC’s motion to

                                  20   dismiss all of Sweeney’s claims and stays the action pending arbitration instead.

                                  21      IV.      CONCLUSION

                                  22            The Court orders as follows:

                                  23                  TSC’s motion to dismiss Sweeney’s class claims is granted.

                                  24                  TSC’s motion to compel arbitration is granted. Sweeney shall arbitrate her claims

                                  25                   on an individual basis.

                                  26                  The modification provision of the Agreement is severed from the Agreement

                                  27                   because it is unconscionable.

                                  28   Case No.: 5:18-cv-04848-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                       11
                                   1                  TSC’s motion to dismiss Sweeney’s remaining claims is denied.

                                   2                  The action is stayed pending resolution of the arbitration. The Parties shall file

                                   3                   with this Court a Joint Status Report within seven days of the resolution of

                                   4                   arbitration or every 120 days, whichever is sooner.

                                   5           The clerk shall administratively close this file. This is an internal administrative procedure

                                   6   that does not affect the rights of the parties.

                                   7           IT IS SO ORDERED.

                                   8   Dated: June 5, 2019

                                   9                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-04848-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                       12
